Title: To James Madison from Anthony Merry, 9 October 1805 (Abstract)
From: Merry, Anthony
To: Madison, James


          § From Anthony Merry. 9 October 1805, “Near Philadelphia.” “I have received the Honor of your Letter of the 3rd. Instant, with the Documents inclosed respecting the Impressment of Nathaniel Bartlett, a Citizen of the United States, by the British Schooner Whiting, said to be on the Halifax Station.
          “I have lost no Time, Sir, in transmitting Copies of those Documents to the Commander in Chief of His Majesty’s Ships on that Station, in order that, should the Schooner Whiting be under his Command, immediate Attention may be paid to your Application for the Release of the Seaman in question.”
        